Citation Nr: 1734186	
Decision Date: 08/21/17    Archive Date: 08/30/17

DOCKET NO.  11-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to an influenza vaccination at a VA medical facility on November 10, 2009, namely current medical problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss, and bilateral tremors (attributed to Guillain-Barré syndrome (GBS) with associated sequelae of focal demyelination, or central pontine myelinolysis (CPM), and/or chronic inflammatory demyelinating polyradiculoneuropathy (CIDP)).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. In that rating decision the RO denied compensation under 38 U.S.C.A. § 1151 for additional disability claimed as GBS and other current disabilities.

In May 2012 the Veteran had a Travel Board hearing before the undersigned Veterans Law Judge (VLJ). A transcript of that hearing is of record.

In August 2012, October 2012, and May 2013, the Board remanded the case to the RO for additional action.

In March 2014 the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to an influenza vaccination at a VAMC on November 10, 2009.

The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court). In February 2016 the Court vacated the 2014 Board decision and remanded the matter to the Board for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran had respiratory illness symptoms and symptoms of spinal and neurological disorders before he received an influenza vaccination on November 10, 2009, at a VA facility.

2. The influenza vaccination the Veteran received at a VA facility in November 2009 did not cause his subsequently-treated medical problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss, and bilateral tremors (attributed to GBS with associated sequelae of focal demyelination, CPM, and/or CIDP).


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to a November 2009 influenza vaccination at a VA medical facility, namely current medical problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss, and bilateral tremors (attributed to GBS with associated sequelae of focal demyelination, CPM, and/or CIDP), have not been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. §§ 3.361 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016). Under the notice requirements, VA is to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2016). 

In Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a Board hearing fulfill duties to (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.

The RO provided the Veteran notice in a November 2010 letter that notified him what information was needed to substantiate claims for compensation under section 1151. That letter also addressed how VA assigns disability ratings and effective dates.

In the May 2012 Board hearing, the undersigned VLJ fully explained the issues and suggested the submission of evidence that may have been overlooked. The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), and has not identified any prejudice in the conduct of the hearing. The Board therefore finds that the VLJ who conducted the hearing complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in providing further notice during the hearing constitutes harmless error.

The claims file contains service medical records, post-service medical records, a transcript of the Board hearing, reports of VA medical examinations, and medical opinions. The examination reports, medical opinions, and other assembled records are adequate and sufficient to reach a decision on the issue on appeal. The RO substantially fulfilled the instructions in the Board remands.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate the claim, and the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining evidence. The Veteran actively participated in the claims process by providing evidence and argument. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.

38 U.S.C.A. § 1151 Claim

The Veteran contends that an influenza vaccination (flu shot) that he received at a VAMC on November 10, 2009, led to and caused medical problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss, and bilateral tremors. Physicians have variously attributed those problems to GBS with associated sequelae of focal demyelination, to CPM, and/or to CIDP.

Under certain circumstances, VA provides compensation for additional disability resulting from VA medical treatment in the same manner as if such disability were service-connected. For a claimant to qualify for such compensation, the additional disability must not be the result of the veteran's willful misconduct. When additional disability is caused by VA hospital care, medical or surgical treatment, or examination, the proximate cause of the additional disability must be: (A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the care, treatment, or examination; or (B) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; see also 38 C.F.R. § 3.361.

Section 1151 claims for additional disability are treated similarly to claims for service connection. See Jones v. West, 12 Vet. App. 383 (1999); Boggs v. West, 11 Vet. App. 334 (1998). Hence, to establish entitlement, there must be (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay evidence, of incurrence or aggravation of an injury as the result of hospitalization, medical or surgical treatment; and (3) competent evidence of a nexus between that asserted injury or disease and the current disability.

To determine whether a veteran has additional disability, VA compares the veteran's condition immediately before the beginning of the medical care or examination to the veteran's condition after such care or examination. 38 C.F.R. § 3.361(b). VA considers each involved body part or system separately. Id. 

In Viegas v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit Court) noted that Section 1151 delineates three prerequisites for obtaining disability compensation. First, a claimant must incur a "qualifying additional disability" that was not the result of his own "willful misconduct." 38 U.S.C. § 1151(a). Second, that disability must have been "caused by hospital care, medical or surgical treatment, or examination furnished the veteran" by VA or in a VA facility. Finally, the "proximate cause" of the veteran's disability must be "carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault" on the part of VA, or "an event not reasonably foreseeable." See Viegas v. Shinseki, 705 F.3d 1374 (Fed. Cir. 2013); §§ 1151(a)(1)(A), 1151(a)(1)(B). Thus, Section 1151 contains two causation elements - a veteran's disability must not only be caused by the medical care he received from VA, but also must be proximately caused by the VA's fault or by an unforeseen event.

Section 1151 does not extend to the "remote consequences" of VA medical treatment, and a veteran is not entitled to obtain section 1151 disability benefits simply because he was in a VA medical facility at the time he sustained an injury. Viegas, supra, citing Brown v. Gardner, 513 U.S. 115, 119, 115 S. Ct. 552, 130 L. Ed.2d 462 (1994). However, the Federal Circuit Court stated in Viegas that "Congress intended to encompass not simply the actual care provided by VA medical personnel, but also treatment-related incidents that occur in the physical premises controlled and maintained by the VA." Id. at 1378 (Fed. Cir. 2013).

In determining whether a veteran's disability was actually caused by VA medical treatment, only a causal connection, and not direct causation, is required. Viegas, 705 F.3d at 1380; see also Brown v. Gardner, 513 U.S. 115, 119 (1994). However, a mere showing of additional disability after VA treatment will not establish cause. The evidence must show that the treatment resulted in the veteran's additional disability. 38 C.F.R. § 3.361(c)(1). 

The proximate cause of disability is the action or event that directly caused the disability, as distinguished from a remote contributing cause. 38 C.F.R. § 3.361(d). To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment or examination proximately caused a veteran's additional disability, it must be shown that the medical treatment or examination caused the veteran's additional disability and (1) VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or (2) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's, informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen. 38 C.F.R. § 3.361(d)(2). The event need not be completely unforeseeable or unimaginable, but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided. Id. In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran does not have any disabilities for which service connection has been established. His claims file contains records of medical treatment during and after service. In VA treatment in November 2001, he reported that he was in a motor vehicle accident (MVA) in 1989. He stated that as a result of the MVA he lost consciousness and sustained several injuries. He indicated that several years later he was found to have cervical spine fractures. He reported that presently (in 2001) he had serious problems in his back and neck. He stated that he had numbness and weakness in his legs. He denied substance abuse, problems with alcohol, and mental illness. A clinician noted that, in a telephone conversation, the Veteran's mother related that the Veteran had alcoholism.

In 2002 the Veteran sought VA treatment for back and hip pain. In treatment in 2003 he reported pain in his neck and back, and pain and numbness in his right wrist. In September 2003 he stated that after the 1989 MVA he experienced tingling and numbness in both arms. A physician assessed that present numbness and sensory deficit in his right upper extremity was likely due to cervical spine nerve impingement. In primary care in June 2004 the Veteran stated that he drank a couple of six packs a week. In November 2004 he reported chronic neck and back pain and recent ear discomfort. A clinician treated him for otitis media. In May 2006 he had a primary care checkup. In October 2007 he reported severe low back pain after pushing furniture. Also in October 2007 he received a flu shot. In December 2007 he was seen for a fracture of the right great toe.

In June 2009 the Veteran began to receive treatment at the VA Primary Care Clinic in Sarasota, Florida. He reported a cough, nasal dripping, and a sore throat. In a history provided in July 2009, he stated that he had one or two alcoholic drinks two or three times per week. In treatment on October 21, 2009, he reported an exacerbation of back pain, with pain radiating down both legs, and numbness and tingling in both legs. He described the severity of the pain as 10 on a scale of 1 to 10. By telephone on October 28 he reported ongoing numbness in his legs and feet. On November 10 he had a lumbar spine x-ray. On November 10 he also had a flu shot. On November 17 it was reported that the spine x-ray showed arthritis. On November 25 he reported that in the preceding two days his back pain had worsened to the extent that he could barely walk. He also reported increased numbness and tingling in his legs.

Records from Manatee Memorial Hospital (MMH) in Bradenton, Florida, reflect that the Veteran was treated there from November 28, 2009, through December 16, 2009. He told EMTs who transported him to MMH that for two weeks he had experienced low back and bilateral leg pain and he had not eaten solid food. On admission he reported an approximately two month history of illness, with a cough, weakness, fatigue, severe anorexia, and a weight loss of about fifteen pounds. He indicated that he rarely used alcohol. Physicians found a large cavitary lesion in the lower lobe of his right lung. On November 29, 2009, he was found to have urinary retention secondary to severe illness and immobility. On November 30, 2009, a physician at MMH contacted the VA Medical Center (VAMC) in Bay Pines, Florida, and requested to transfer the Veteran to the VAMC. At MMH, on December 13, 2009, the Veteran told physicians that he had experienced trouble with his lower extremities since October 2009. He stated that a VA physician had told him that eventually he would lose his ability to walk and would need a wheelchair. He stated that he became progressively weaker and eventually was brought to the MMH emergency room. On December 13 a treating physician's impressions included sudden onset of quadriparesis. Findings and diagnoses listed in the MMH records include septicemia, pneumonia, quadriplegia, respiratory failure, pleural effusion, acidosis, cachexia, pulmonary collapse, sepsis, and thrombocytopenia.

VA treatment notes reflect that the Veteran was transferred from MMH and admitted to the Bay Pines VAMC in mid-December 2009. A VA clinician noted that prior to November 2009 the Veteran had low back pain with radiculopathy. A clinician noted the Veteran's report that in November 2009 he became unable to walk, went to an emergency room, and was admitted to MMH. It was noted that at MMH he was treated for multilobar pneumonia and hypoxemia, and also was found to be malnourished, requiring feeding. He was noted to have significant muscle weakness and loss of deep tendon reflexes in all four extremities. It was noted that at MMH he was treated by infectious disease, neurology, and pulmonology units. Treatment at the VAMC included consultations with neurology, thoracic surgery, pulmonology, infectious disease, and interventional radiology units. Studies were suggestive of significant peripheral motor neuropathy. Imaging was suggestive of CPM. A neurologist provided an impression of possible GBS. Treatment included physical therapy. In December 2009 a neurologist provided impressions of CPM and possible GBS.

In January 2010 the Veteran was transferred from the VAMC to a community living center (CLC) to continue rehabilitation. In treatment there he reported a recent history of occasional alcohol use. A clinician noted VA treatment notes from 2001 and 2002 reflecting heavier alcohol use. The Veteran related that since 1996 he had experienced some periods of homelessness. In February 2010 he reported back pain. He stated that from September 2009 he had a gradual development of tingling in his shins and thighs. A neurologist stated that the Veteran had CIDP and CPM. In March 2010 it was noted that the Veteran used a wheelchair and a walker. The Veteran also reported a three to four month history of hoarseness. A speech pathologist provided an impression of "Dysphonia for approximately 6 months secondary to a unilateral adductor paralysis of the left true vocal cord." It was noted that the vocal cord condition was felt to be due to polyneuropathy. In April 2010 the Veteran was discharged from the CLC with plans for ongoing outpatient treatment.

In VA outpatient treatment in April 2010 the Veteran reported that he consumed beer on weekends and during football season. He stated that on some occasions he consumed as many as ten beers. In May 2010 he indicated that his GBS and other problems occurred after he had a flu shot.

In June 2010 the Veteran had a private neurology examination in conjunction with his application for Social Security disability benefits. He reported that in 2009 he got a flu shot at the VA hospital, and then developed GBS and other disorders, including vocal cord paralysis and pneumonia. At the examination he was in a wheelchair, and he indicated that he could not stand or walk without assistance. The examiner's impression was GBS.

In VA treatment in September 2010 the Veteran reported that he used a wheelchair or walker to get around. In a September 2010 letter to a Congressman, the Veteran reported that in October 2009 he began to experience numbness in his toes. He stated that the area of numbness gradually progressed up his lower extremities to his hips. He reported that a VA physician told him that he might lose his ability to walk. He stated that a month later he was unable to walk and he had problems breathing. He reported that he was hospitalized at MMH, and was told that tests showed GBS, evidence of a stroke, pneumonia, empyema, and a paralyzed larynx. He related that treatment continued after transfer to the Bay Pines VAMC. He contended that the problems treated at MMH and the VAMC developed as a result of a flu shot that he received at a VA facility in Sarasota, Florida. He stated that neurologists had told him that it is uncommon to develop GBS from a flu shot, but that it does occur and has been documented.

In VA treatment in October 2010, the Veteran denied ever having had a problem with alcohol or drug abuse. In December 2010 he reported that in October 2009 he experienced increasing numbness in his feet and legs. He stated that he then had a long period of hospitalization. He noted that the problems occurred shortly after he had a flu shot at a VA facility.

On VA neurological examination in January 2011, J. G., M.D., reported having reviewed the Veteran's claims file. Dr. G. noted that the Veteran had received VA treatment for chronic back and neck pain before 2009, and for sciatica in January 2009. She noted the history of the flu shot in November 2009 and the treatment and findings in November 2009 and later at MMH and VA facilities. She provided the opinion that the presumed GBS was not caused by the flu shot at the VA facility. She explained that before his 2009 hospitalization he had symptoms consistent with his chronic back and sciatic pain. She noted that upon hospitalization he was found to have severe pneumonia with sepsis, and that profound neurological deficit was not found until December 13, 2009. She stated that there is no strong supporting evidence in the medical literature that GBS is a result of influenza vaccination. She further opined that his presumed GBS was not caused by, related to, or aggravated by the flu shot.

In February 2011 the Veteran wrote that he received a flu shot on November 10, 2009, and that problems developed later. He stated that on November 26, 2009, he was admitted to MMH for life-threatening dyspnea, and on December 13, 2009, he began to experience neurological problems including numbness and tingling in his lower extremities.

In VA neurology treatment in February 2011, the Veteran had follow-up for CPM. Treating neurologist A. R. C., M.S., M.D., noted that the initial presentation of the disorder was soon after received a flu shot. "It is more likely than not," Dr. C. stated, "that his demyelination is associated with the flu vaccination."

In a November 2011 statement the Veteran contended that, as a result of a flu vaccine administered by VA, he went from being healthy to his current state of disability.

In March 2012 Dr. C. noted that the Veteran had a flu shot in November 2009. Dr. C stated that in December 2009 he was found to have quadriparesis, and that studies indicated a demyelination process, with abnormal results on nerve conduction studies, cerebrospinal fluid (CSF) studies, and brain MRI. Dr. C. identified and provided the abstracts of five medical or legal articles that he said discussed the association between influenza vaccination and the development of adverse neurological effects such as those the Veteran suffered. A 2010 article noted that an individual had developed limbic encephalitis after flu vaccination. A 2012 article noted that someone had succeeded in a legal claim that flu vaccination caused GBS. A 2011 article discussed the case of an individual who developed multiple problems, including lower limb weakness, after having gastroenteritis. A second 2011 article debated the role of flu-like illnesses and flu vaccination in the development of GBS. A third 2011 article discussed theories of the etiology and triggers of GBS. "Therefore," Dr. C. concluded, "this causative adverse effect may apply to [the Veteran] within a reasonable degree of medical certainty." 

In the May 2012 Board hearing, the Veteran reported that in November 2009 he was healthy, and had no health issues, when he received a flu shot at a VA facility, as he usually did annually. After the shot, he stated, within three weeks he had numbness in his lower extremities, he was unable to walk, and he was bedridden. He reported that he was taken by ambulance to MMH, where he remained bedridden and was treated for about a month for problems including possible GBS, paralysis of the larynx, pneumonia, and empyema. He stated that at MMH he was found to weigh 134 pounds, a loss in less than a month from the 195 to 200 pounds he had normally weighed. He reported that from MMH he was transferred to the Bay Pines VAMC, where he was treated for several more months. He indicated that in addition to GBS he was found to have CPM. He contended that his neurological disorders and other related problems were caused by the 2009 flu shot. He stated that after discharge from the VAMC he was transferred to the CLC for extended rehabilitation. He noted the letter from Dr. C., who treated him at the VAMC, supporting a connection between the flu shot and the problems treated afterward. The Veteran asserted that the disorders that were treated after the flu shot could be considered an event that was caused by the flu shot and that was not reasonably foreseeable.

On VA neurological examination of the Veteran in August 2012, K. E. S., M.D., reported having reviewed his claims file. Dr. K. S. noted that in 2009 the Veteran experienced progressive lower extremity numbness. She stated that presently he had GBS. She expressed the opinion that he did not develop a neurological disorder, including GBS, CPM, or CIDP, as a complication of the November 2009 flu shot. In explanation, she noted medical records from October 2009 that reflect his report of numbness and tingling in his legs then, before the shot. She also noted November 2009 treatment records that relate a history of those symptoms beginning before the shot. She also opined that administering the flu shot was not faulty care, and that his neurological disorder was not an event associated with the flu shot that was not reasonably foreseeable.

In October 2012 VA examiner Dr. K. S. provided an addendum opinion. She opined that it is less likely than not that the Veteran's neurological disorder was caused by his November 2009 flu shot. She again noted records showing onset of the neurological disorder symptoms before the shot. She stated that the opinion of Dr. C. did not address the fact that those symptoms had onset before the shot.

In May 2013 private podiatrist L. T.-C., D.P.M., reported having reviewed the claims file and having reviewed medical literature. Dr. T.-C. stated the opinion that it is less likely than not the Veteran's 2009 flu shot caused his neurological 

disorder. She noted that the neurological symptoms began before the shot. She found that medical literature showed that in the late 1970s there was a small increase in the incidence of GBS following rabies and swine flu vaccinations. She found that medical literature did not support any increase in the incidence of GBS following the administration of flu shots in 2009.

In September 2013 VA neurologist M. M. W., M.D., Ph.D., reviewed the Veteran's claims file and provided an advisory opinion. Dr. W. stated that the chance was well below 50 percent that the Veteran's neurological disorder was a complication of his flu shot. He noted that the symptoms of the disorder had onset before the shot. He explained why each of the articles cited by Dr. C. did not persuasively link flu vaccination to GBS. He stated that the 2010 article addressed only one patient and more likely reflected coincidence. He concluded that the 2012 article addressed how to win legal cases and had no scientific value. He stated that the first 2011 article reported on a single case and did not study vaccine use in a systematic manner. He found that the second 2011 article noted that flu infection was linked to GBS and that vaccination could in theory lower the risk of GBS. He stated that the third 2011 article concluded that the medical literature evidence that vaccinations were related to GBS was weak. As a summary, he stated that none of the literature that Dr. C. cited strongly supported a relationship between vaccinations and GBS or other demyelinating disorders. He also noted a 2013 article that concluded that there is no relationship between vaccination and GBS. Dr. W. went on to express the opinion that the Veteran's neurological symptoms before the flu shot made it reasonably foreseeable that he had a neurological disorder. He reiterated that there was very little good evidence linking immunizations to neurological conditions, suggesting that it is not foreseeable for an immunization to cause a neurological disorder.

In March 2017 VA neurologist O. S., M.D., Ph.D., reviewed the Veteran's claims file and provided opinions. Dr. O. S. opined that there is currently no substantial evidence that any neurological disorder is triggered by flu vaccination. He stated that reports in earlier medical literature of GBS clusters following flu vaccination had since been proven to be unsubstantiated. He opined that it is less likely than not that 2009 flu shot caused the Veteran's neurological disorders. He noted evidence that the Veteran had co-morbidities, including alcohol dependence, that would explain his peripheral nerve damage and CPM. He also opined that it is less likely than not that the flu shot caused respiratory problems including pneumonia. In addition, he opined that it was not reasonably foreseeable that the Veteran's neurological disorders began or worsened after his flu shot.

The Veteran contends that his November 10, 2009, flu shot caused the disorders for which he received treatment beginning in late November 2009. That contention includes an understanding that flu vaccination does in some cases cause GBS or other neuromuscular disorders. Physicians have provided different opinions as to whether a flu shot ever causes neurological disorders such as GBS, CPM, or CIDP. Dr. C supported the existence of such a causative connection. Drs. G., T.-C., W., and O. S. opined against such a connection. Dr. C. cited articles to support his opinion. Dr. W. explained, however, why each article that Dr. C. cited does not clearly or persuasively show such a connection. Considering the multiple opinions against a connection, and Dr. W.'s explanations of the value of cited literature, the greater persuasive weight of the evidence is against flu vaccination causing GBS or similar disorders.

Despite having concluded that it is less likely than not that flu vaccination ever causes GBS or other neuromuscular disorders, the Board will also address the Veteran's contention that, in his particular case, the 2009 flu shot caused his disorders that were treated later in 2009 at MMH and VA facilities. The sequence of events is strong evidence against that contention. From 2001 forward the Veteran reported that, beginning with a 1989 MVA, he had spinal injury and neck and back pain, sometimes accompanied by pain, numbness, and tingling in his extremities. In 2009, in the months and weeks before he had the flu shot, he reported symptoms of respiratory illness, back pain, and numbness and tingling in his extremities. During his treatment after the flu shot, on several occasions he related history of respiratory and neuromuscular symptoms that reflected onset earlier than the date of flu shot. Dr. C. supported a likely connection between his flu shot and his disorders treated after the flu shot, but Dr. C. did not address the significance of the reports of symptoms before the shot. Drs. G.,  K. S., T.-C.,  and W. each found notations in treatment records of symptoms before the shot of the disorders that were treated after the shot. In addition, Dr. O. S. concluded that the Veteran had co-morbidities that would explain the disorders treated after the shot. The greater persuasive weight of the evidence is against the Veteran's 2009 flu shot having caused the disorders treated after the flu shot.

As noted, the Board concludes that it is less likely than not that the Veteran's flu shot caused the disorders treated after his flu shot. Nonetheless, the Board will also discuss the questions, essential in claims for benefits under Section 1151, of whether any effect of the flu shot was proximately caused by fault in VA care or by an event that was not reasonably foreseeable.

The relevant VA medical action in this case is the provision of the 2009 flu shot. Medical training is at least helpful, and possibly necessary, to convincingly address whether there was fault in the medical decision to provide the Veteran the flu vaccination. Drs. K. S. and O. S. each addressed the question of medical fault in this case. Each opined that there was no fault in the decision to vaccinate the Veteran for flu. No physician has supported or even suggested that the vaccination was an instance of fault in the VA medical care. The greater persuasive weight of the evidence, then, is against the decision to vaccinate the Veteran representing fault in his medical treatment.

As to whether the Veteran's disorders treated after the flu shot disorders are an event that was not reasonably foreseeable following the flu shot, he has stated that doctors have told him that it is rare for GBS to follow a flu shot, but that such a sequence has been noted to occur. The VA examiner Dr. K. S. opined that the Veteran's GBS or other neurological disorders are not an effect of the flu shot that was not reasonably foreseeable. Dr. W. indicated that it is not reasonably foreseeable for a neurological disorder to follow a flu shot. He also opined that the Veteran's neurological disorders were a reasonably foreseeable result of symptoms noted before his flu shot, and were not a result of his flu shot. Dr. O. S. opined that it is less likely than not that the 2009 flu shot caused the Veteran's neurological disorders, and that it was not reasonably foreseeable that his neurological disorders began or worsened after his flu shot. Thus, physicians who addressed the question indicated that it was not reasonably foreseeable for the disorders the Veteran experienced to follow a flu shot. However, as noted above, the greater persuasive weight of the medical opinions about the etiology of the Veteran's neurological disorders is against any causal connection between his flu shot and his neurological disorders. Without a finding that the flu shot caused those disorders, their unforeseeability is insufficient to meet the criteria for benefits under Section 1151.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for additional disability claimed as due to a November 2009 influenza vaccination at a VA medical facility, namely current medical problems including pneumonia, right-sided empyema, left vocal cord paralysis, polyneuropathy, septic shock, blood clots, memory loss, and bilateral tremors (attributed to GBS with associated sequelae of focal demyelination, CPM, and/or CIDP), is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


